t c summary opinion united_states tax_court majid naemi petitioner v commissioner of internal revenue respondent docket no 8339-00s filed date majid naemi pro_se michele a yates for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be ‘all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - - entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax respondent concedes that petitioner is entitled to a refund of social_security_tax in an amount to be determined based upon our resolution of the issue in this case the sole issue remaining for decision is whether petitioner is entitled to a deduction for a dollar_figure contribution to an individual_retirement_account ira some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in falls church virginia at the time the petition in this case was filed background petitioner was employed by cdi corporation cdi in date for a period of weeks which included two pay cycles during both pay periods petitioner contributed to an employer- sponsored retirement_plan also during the year in issue petitioner made a dollar_figure contribution to his ira on form_1040 of his federal_income_tax return filed for petitioner claimed a deduction of dollar_figure for a contribution to an ira by notice_of_deficiency respondent disallowed the entire tra deduction respondent agrees that petitioner made a dollar_figure - - contribution to an ira for the year in issue but argues that petitioner is prohibited from deducting any of that amount during the year in issue specifically respondent contends that petitioner was an active_participant in an employer sponsored retirement_plan as that term is defined in sec_219 a petitioner maintains that he is entitled to deduct contributions to his ira because he was not eligible to participate in cdi’s retirement_plan petitioner also maintains that because his rights in the retirement_plan had not vested when his employment terminated he should not be precluded from deducting his dollar_figure ira contribution discussion sec_219 generally allows a taxpayer to deduct the amount contributed to an ira the deduction in a taxable_year however may not exceed the lesser_of dollar_figure or an amount equal to the compensation includable in the taxpayer’s gross_income for the year see sec_219 the amount of the deduction may be limited further for a taxpayer who is an active_participant in a gualified plan under sec_401 see sec_219 5s a an individual is an active_participant in a qualified_plan if for any part of the year he is eligible to participate in the plan and makes voluntary or mandatory_contributions to the plan see sec_219 sec_1_219-1 b e q4e- income_tax regs in the case of a single_taxpayer the deduction is totally disallowed for if the taxpayer’s modified_adjusted_gross_income modified agi exceeds dollar_figure for the taxable_year petitioner reported modified agi of dollar_figure in thus he is not entitled to a deduction if he was an active_participant in a gqualified retirement_plan petitioner does not appear to raise the issue of whether the cdi pension_plan is of the type listed in sec_219 therefore we find that petitioner has conceded that cdi’s retirement_plan is among those listed generally a deficiency_notice is presumed correct and the taxpayer has the burden of proving it wrong see rule a 290_us_111 petitioner testified that he was not eligible to participate in cdi’s plan the only other evidence in the record is cdi’s form 1099-r distributions from pensions annuities retirement or profit-- sharing plans iras insurance contracts etc indicating petitioner’s participation in its retirement_plan respondent modified_adjusted_gross_income as relevant herein is adjusted_gross_income determined without regard to any deduction for an ira see sec_219 a a single taxpayer’s deduction for an ira contribution in is limited using a ratio determined by dividing the excess of the taxpayer’s modified_adjusted_gross_income over dollar_figure by dollar_figure see sec_219 and we do not find that the burden-shifting provisions of current sec_6201 or sec_7491 apply - - argues that the form 1099-r provides sufficient evidence to sustain a determination that petitioner was both eligible for and an active_participant in cdi’s retirement_plan we agree sec_1_219-2 income_tax regs does not address a taxpayer’s eligibility to receive benefits under a qualified_retirement_plan rather it concludes that mere contribution creates active_participant status petitioner has failed to establish that participation in the plan was voluntary and that he elected not to participate based on the scant evidence in the record we find that petitioner was eligible and thus was an active_participant within the meaning of sec_219 during the year in issue petitioner was accruing benefits albeit unvested under cdi’s retirement_plan during regardless of whether petitioner’s rights vested and despite the fact that his contributions were returned to him upon the termination of his employment in petitioner was an active_participant ina gualified retirement_plan in 683_f2d_57 3d cir affg tcmemo_1980_532 85_tc_168 while the result to petitioner appears harsh we cannot ignore the flush language of the statute and in effect rewrite the statute to achieve what seems to be a more egquitable result see banes v commissioner supra pincite whether and to what - - extent deductions shall be allowed depends upon legislative grace and only as there is clear provision therefor can any particular deduction be allowed 292_us_435 because petitioner was an active_participant in cdi’s qualified_retirement_plan during and his gross_income for the year exceeded dollar_figure petitioner is not entitled to an ira contribution deduction for tax_year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
